Mr. Justice McGowan,
dissenting. I cannot concur in this judgment. I think the finding of the Circuit Judge that the original sale and execution of absolute title was intended to be a mortgage was manifestly against the overbearing weight of the evidence, including not only the verdicts of two successive juries upon the very point, but the express declarations of the parties themselves. But as the press of official duties is great, and it would avail nothing, I will do no more than record my dissent.
Judgment affirmed.